DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the application filed on February 12, 2019.
Claims 1-12 are pending.
Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
4.	I. Claims 1-10 are, drawn to a device for determining a payment server on basis of the valid type of payment, classified in G06Q 20/085.
5.	II. Claim 11 is, drawn to a device performing encryption on a basis of key information, classified in H04L 9/08.
6.	III. Claim 12 is, drawn to a system for advertising and payment processing based on multiple wireless communication devices, classified in H04Q 12/009.
7.	The inventions are independent or distinct, each from the other because:
In the instant case, subcombination I has utility such as a device for determining a payment server on basis of the valid type of payment, including performing wireless communication with a connection device, encrypting a wireless communication channel with the connection device on a basis of a digital certificate issued by a certificate authority server, determining a payment server on a basis of the valid type of payment and causing the communication unit to transmit a payment request to the payment server. Subcombination II has utility such as a device performing encryption on a basis of key information, including performing wireless communication with a connection device, performing encryption processing 
Subcombination I provides the device for determining a payment server on basis of the valid type of payment. Subcombination II provides the device performing encryption on a basis of key information. Subcombination III provides the system for advertising and payment processing based on multiple wireless communication devices. See MPEP 806.05(d).
8.	The examiner has required restriction between subcombinations inventions. Where applicant elects subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombinations will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
9.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
10.	Because these subcombinations are different in utility and some of them require search in multiple classifications. Here while some elements appear the same on the 3 independent claims, the examiner could not find a clear set of parallel limitations for any of the independent groups. The examiner would welcome an amendment that creates a system, method and medium for example with similar limitations. Or feel free to call to discuss an amendment that would create a single inventive concept.
11.	It is noted that while there are some common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions.

12.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
13.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
14.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698